Citation Nr: 0413323	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  03-18 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of head 
trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active service from January 1945 to November 
1946.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

The veteran was issued a statement of the case in May 2003 on 
the additional issues of service connection for disabilities 
of the cervical spine and right shoulder.  In the cover 
letter sent with the statement of the case, the veteran was 
informed of the requirement that he submit a substantive 
appeal if he desired appellate review with respect to these 
issues.  Thereafter, the veteran submitted a substantive 
appeal and indicated that he was only appealing the issue of 
entitlement to service connection for residuals of head 
trauma.  Although the veteran's representative addressed all 
three issues in a subsequent VA Form 646 and Written Brief 
Presentation, it appears that this was inadvertent rather 
than an attempt to perfect the appeal with the submission of 
a substantive appeal on the additional issues.  The Board 
will limit its consideration accordingly; however, if the 
representative intended either submission to constitute a 
substantive appeal, the representative should submit 
clarification indicating such.


REMAND


Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
are applicable to the veteran's claim.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in the 
claimant's possession.

The available service medical records show that the veteran 
was hospitalized in January 1946 for a skull injury.  The 
post-service medical evidence shows that generalized age-
appropriate cortical atrophy most consistent with mild small 
vessel ischemic disease of aging was found on a magnetic 
resonance imaging scan in March 2000.  An 
electroencephalogram in March 2000 suggested the presence of 
diffuse encephalopathy.  None of the medical evidence of 
record indicates that the foregoing abnormalities are related 
to the service head trauma or that the veteran has any other 
residuals of the service head trauma.

In his substantive appeal, the veteran stated that he had 
been going to doctors for the last twenty-five years because 
of problems with balance and focus and that his doctors are 
of the opinion that these problems are due to the service 
trauma.

In written argument submitted in February 2004, the veteran's 
representative essentially alleged that the RO had not 
adequately informed the veteran of the need to submit a 
statement from one of these doctors linking current 
disability of the veteran to the service trauma.  The Board 
agrees.

Additionally, in a May 2002 statement in support of his 
claim, the veteran indicated that he was treated after 
service for the  residuals of head trauma by Dr. Edmundowitz 
and was attempting to obtain records of such treatment.  To 
date, no such records have been submitted.  

In light of these circumstances, the Board has concluded that 
further RO actions are required to comply with the VCAA and 
the implementing regulations.  Accordingly, this case is 
REMANDED to the RO (via the Appeals Management Center in 
Washington, D.C.) for the following actions:

1.  The RO should send the veteran a 
letter requesting him to submit any 
pertinent evidence in his possession.  In 
addition, he should be requested to 
obtain and submit a statement from a 
physician supporting his contention that 
he has current residuals of the service 
head trauma.   The veteran should also be 
requested to submit any available medical 
records, not already of record, 
documenting post-service treatment or 
evaluation of him for the residuals of 
head trauma, or to provide the 
information and authorization necessary 
for the RO to obtain such records on his 
behalf.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the RO should undertake any 
other indicated development, to include 
affording the veteran an appropriate 
medical examination or obtaining an 
appropriate medical opinion if the 
medical evidence of record is not 
sufficient to decide the claim.  

4.  The RO should then readjudicate the 
claim based upon a review of all 
pertinent evidence and consideration of 
all applicable criteria.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the case should 
be returned to the Board, following 
completion of the usual appellate 
procedures.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified VA.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



